Title: From Thomas Jefferson to Richard Rush, 13 October 1824
From: Jefferson, Thomas
To: Rush, Richard


Dear Sir
Monticello
Oct. 13. 24.
I must again beg the protection of your cover for a letter to mr Gilmer, altho’ a little doubtful whether he may not have left you.You will have seen by our papers the delirium into which our citizens are thrown by a visit from Genl La Fayette. he is making a triumphal progress thro’ the states, from town to town with acclamations of welcome, such as no crowned head ever recieved. it will have a good effect in favor of the Genl with the people of Europe, but probably a different one with their sovereigns. it’s effect here too will be salutary, as to ourselves, by rallying us together, and strengthening the habit of considering our country as one and indivisible. and I hope we shall close it with something more solid for him than dinners and balls. the eclat of this visit has almost merged the presidential question, on which nothing scarcely is said in our papers. that question will lie ultimately between Crawford and Adams. but the vote of the people, at the same time, is so distracted by subordinate candidates that possibly they may make no election, and let it go to the House of Representatives. there it is thought Crawford’s chance will be best.We have nothing else interesting before the public. of the two questions of the Tariff, and public improvements, the former perhaps is not yet at rest, and the latter will excite boistorous discussions. it happens that both these measures fall in with the Western interests, and it is their secession from the Agricultural states which gives such strength to the manufacturing and consolidating parties, on these two questions. the latter is the most dreaded, because thought to amount to a determination in the federal government to assume all powers, non-enumerated as well as enumerated, in the Constitution, and by giving a loose to construction to make the text say whatever will relieve them from the bridle of the states. these are difficulties for your day. I shall give them the slip. Accept the assurance of my friendly attachment and great respect.Th: Jefferson